DETAILED ACTION
The following is a FINAL office action upon examination of the application number 16/832917. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1, 4, 7, 10, 13, and 16 have been amended. 
Claims 19 and 20 are new.
Claims 1-20 are pending in the application and have been examined on the merits discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-6 and 20 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 7-12 are directed to a system comprising a processor; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claims 13-18 are directed to a non-transitory computer-readable medium, which is a manufacture, and this a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to generate a workflow by combining sub-workflows, which is described by claim limitations reciting: annotating crawled workflows stored in a workflow database, each of the crawled workflows including an ordered sequence of steps, each of the steps indicating an action to be performed, the annotations indicating pre-conditions to be fulfilled for execution of the respective steps to be performed and outputs of the respective steps; extracting sub-workflows from the crawled workflows by splitting the craled workflows into sub-workflows at annotations that exist between the steps, a first of the sub-workflows including the respective annotation as an output of the first of the sub-workflows, a second of the sub-workflows including the respective annotation as an input to the second of the sub-workflows; identifying annotations in common between the crawled sub-workflows as extracted an sub-workflows of the previously stored workflows, including identifying beginning sub-workflows that include the respective annotation as an output and identifying ending sub-workflows that include the respective annotation as an input; and recombining the crawled sub-workflows and the sub-workflows of the previously stored workflows into new workflows by splicing together the sub- workflows at the annotations in common, such that each new workflow is formed from one of the beginning sub-workflows followed by one of the ending sub-workflows, the recombining creating new workflows using portions of the sub-workflows of the crawled workflows and portions of the sub-workflows of the previously stored workflows. The identified recited limitations in the claims describing generating a workflow by combining sub-workflows (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human, with pen and paper or, alternatively, the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, and managing personal behavior. Dependent claim 20 recites limitations that further narrow generating a workflow by combining sub-workflows (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 7 (i.e., the processor) and claim 13 (i.e., the non-transitory computer-readable medium comprising instructions for workflow recombination), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer. Additional elements such as crawling one or more network resources to identify crawled workflows; adding the crawled workflows to a workflow database including previously stored workflows, are recited at a high level of generality and do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements only generally link the abstract idea to a technological environment. Additional elements in claims 2, 5, 8, 11, 14, and 17 do not provide an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. Additional elements in claims 3, 4, 6, 9, 10, 12, 15, 16, and 18, related to the storage of data and crawling of data only add insignificant extra-solution activities and do not provide an improvement to the computer or technology. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements such as crawling one or more network resources to identify crawled workflows; adding the crawled workflows to a workflow database including previously stored workflows, are recited at a high level of generality and do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements only generally link the abstract idea to a technological environment. Additional elements in claims 2, 5, 8, 11, 14, and 17 do not provide an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. Additional elements in claims 3, 4, 6, 9, 10, 12, 15, 16, and 18, related to the storage of data and crawling of data only add insignificant extra-solution activities and do not provide an improvement to the computer or technology. The courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 10-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320486 (Bose); in view of US 2015/0220624 (Bhatt).

As per claim 1, Bose teaches: a method for workflow recombination, comprising: 
annotating the [workflows] stored in the workflow database, each of the workflows including an ordered sequence of steps, each of the steps indicating an action to be performed, the annotations indicating pre-conditions to be fulfilled for execution of the respective steps to be performed and outputs of the respective steps; ([0014] In another aspect, the present invention may provide a formal mechanism to define the semantics of business processes and their components. This may be done by annotating the business process specification with syntax for assertions including but not limited to pre-conditions and post-conditions [0228] A workflow requirement specifies the precondition and the expected postcondition of a workflow. A correct workflow specification, if exists, can hopefully be found out based on the semantics of a given task library. [0231] It is easy to see that the tasks can not be arbitrarily connected, because the postcondition of one may not satisfy the precondition of another. There are a set of basic rules on how to correctly connect the tasks together using the workflow constructs. [0232] Sequence: Suppose a task or workflow A's postcondition implies the precondition of task or workflow B, then A and B can be composed in a sequence structure. An example is shown in FIG. 6)
extracting sub-workflows from the [workflows] by splitting the [workflows] into sub- workflows at annotations that exist between the steps, ([0074] …Sub-BPIs allow for existing BPIs to be reused as it is in much the same way that individual components are reused [0119] task: Tasks are building blocks of a workflow. A simple task is a task that performs an atomic action that satisfies the ACID property. A complex task is composed of other tasks as a sub-workflow [0167] Tasks are building blocks of workflow process. Tasks are generally specified as a web-service interface with WSDL. Semantics of a task is specified in the form of pre and postconditions. [0168] A task has a set of preconditions. The preconditions have to be satisfied when the task starts executing. The pre and post conditions are Boolean expressions on the abstract data model. The execution body of a task can be either an application outside the workflow engine (simple task) or a sub-workflow (complex task))
a first of the sub-workflows including the respective annotation as an output of the first of the sub-workflows, a second of the sub-workflows including the respective annotation as an input to the second of the sub-workflows; identifying annotations in common between the [sub-workflows] as extracted and sub-workflows of the previously stored workflows, including identifying beginning sub-workflows that include the respective annotation as an output and identifying ending sub-workflows that include the respective annotation as an input; and recombining the [sub-workflows] and the sub-workflows of the previously stored workflows into new workflows by splicing together the sub- workflows at the annotations in common, such that each new workflow is formed from one of the beginning sub-workflows followed by one of the ending sub-workflows ([0228] A workflow requirement specifies the precondition and the expected postcondition of a workflow [0231] It is easy to see that the tasks can not be arbitrarily connected, because the postcondition of one may not satisfy the precondition of another. There are a set of basic rules on how to correctly connect the tasks together using the workflow constructs. [0232] Sequence: Suppose a task or workflow A's postcondition implies the precondition of task or workflow B, then A and B can be composed in a sequence structure. An example is shown in FIG. 6; workflow A and B  (sub-workflows) are combined into a new workflow).

Although not explicitly taught by Bose, Bhatt teaches: crawling one or more network resources to identify crawled workflows; adding the crawled workflows to a workflow database including previously stored workflows; ([Abstract] … A server application receives a search query for a specified dish (e.g., from a client computer). The application retrieves recipes relevant to the specified dish (e.g., by crawling websites on the Internet) and extracts text from each recipe. [0034] … The application performs a crawl search through various recipe sources, such as recipe websites, food blogs, local databases, and the like to obtain the recipes. The application extracts the text from each of the collected recipes and applies dictionaries and parsing rules to identify ingredient variations and different preparation methods associated with the requested recipe. Continuing the example, the application retrieves recipes that are relevant to vegetable lasagna from the recipe sources and extracts the text from each available recipe. Doing so allows the application to analyze the recipes to derive a variety of linguistic and statistical data about the requested recipe. [0025] The retrieval component 302 may obtain recipe texts from various sources. Examples of such sources include culinary recipe websites, food blogs, scanned cookbooks, local databases, and the like. In one embodiment, the retrieval component 302 may scrape each source for recipe texts for any recipe on a periodic basis and store the texts locally (e.g., in a database) for faster retrieval. [0018] … the application retrieves recipe texts corresponding to the dish from different sources (e.g., recipe websites, cookbooks in text or e-book format, restaurant menus, etc.). The server application may process the recipe texts (e.g., through natural language processing techniques, parsing, tokenization, etc.) to annotate identified ingredients and preparation methods. The application analyzes the annotated data to determine a recipe).
the recombining creating new workflows using portions of the sub-workflows of the crawled workflows and portions of the sub-workflows of the previously stored workflows. ([0018] … The search query may specify a dish by name as well as other criteria, such as dietary restrictions, desired preparation methods, and desired ingredients. In response to the query, the application retrieves recipe texts corresponding to the dish from different sources (e.g., recipe websites, cookbooks in text or e-book format, restaurant menus, etc.). The server application may process the recipe texts (e.g., through natural language processing techniques, parsing, tokenization, etc.) to annotate identified ingredients and preparation methods. The application analyzes the annotated data to determine a recipe. For example, the application may create predictive models used to determine a recipe that conforms to user-specified criteria. Thereafter, the application generates a recipe based on the analysis and returns the recipe to the user. [0025] The retrieval component 302 may obtain recipe texts from various sources. Examples of such sources include culinary recipe websites, food blogs, scanned cookbooks, local databases, and the like. … Once recipe texts corresponding to the dish identified in the search query are retrieved, the retrieval component 302 may extract the text from each recipe and transmit the text to the ingredient annotation component 305 and the method annotation component 310. [0029] The method annotation component 310 analyzes the extracted text to identify preparation methods and steps for a requested recipe. As shown, the method annotation component 310 itself includes dictionaries 312 and parsing rules 314. The dictionaries 312 and parsing rules 314 are a collection of lexical, semantic, and tokenization instructions that are used to identify specific steps from common language constructs. The method annotation component 310 may identify which preparation methods and steps are common and uncommon to a specific dish. To do so, the method annotation component 310 may determine how common a preparation method is based on a frequency of the step in different recipes. Further, the method annotation component 310 may assign metadata about each identified step and method. For example, such metadata may include an amount of time spent per step, temperatures used in each step, whether the step is an example of a certain preparation (e.g., frying, baking, etc.), and the like. [0032] The generation component 320 is configured to create a culinary recipe that conforms to the user's search based on the data transmitted by the analytical component 315. Further, the generation component 320 may be configured to alternatively present the user with a variety of ingredients and cooking methods for a particular recipe).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Boss with the aforementioned teachings of Bhatt with the motivation of generating a recipe/workflow of based on combined gathered data (Bhatt [0008]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Bhatt to the system of Boss would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the crawling of workflow data.

As per claim 2, Bose teaches: receiving a query from a client device indicating a topic for workflows; identifying the workflows as being the workflows related to the topic; and providing the new workflows to the client device responsive to the query ([0015] Further, at least one aspect of the present invention is to provide a method for the construction of a library of a semantically well-defined business activities or tasks. This makes it possible to automatic construct new workflows including but not limited to exception flows within and across business processes based on a library of semantically well-defined components and business goals of the new workflows. At least one aspect of the present invention includes the algorithm for generation of such automatic workflows. [0237] …An algorithm is needed to find the right workflow that satisfies given business goals. [0238] The business goals are specified in terms of workflow preconditions and postconditions. A workflow needs to be generated such that, suppose the preconditions are true when the workflow starts, postconditions should be true when the workflow finishes. [0028] …a client-side computer)

As per claim 4, although not explicitly taught by Bose, Bhatt teaches: crawling the one or more network resources to identify yet further crawled workflows; adding the further crawled workflows to the workflow database; ([Abstract] … A server application receives a search query for a specified dish (e.g., from a client computer). The application retrieves recipes relevant to the specified dish (e.g., by crawling websites on the Internet) and extracts text from each recipe. [0034] … The application performs a crawl search through various recipe sources, such as recipe websites, food blogs, local databases, and the like to obtain the recipes. The application extracts the text from each of the collected recipes and applies dictionaries and parsing rules to identify ingredient variations and different preparation methods associated with the requested recipe. Continuing the example, the application retrieves recipes that are relevant to vegetable lasagna from the recipe sources and extracts the text from each available recipe. Doing so allows the application to analyze the recipes to derive a variety of linguistic and statistical data about the requested recipe. [0025] The retrieval component 302 may obtain recipe texts from various sources. Examples of such sources include culinary recipe websites, food blogs, scanned cookbooks, local databases, and the like. In one embodiment, the retrieval component 302 may scrape each source for recipe texts for any recipe on a periodic basis and store the texts locally (e.g., in a database) for faster retrieval. [0018] … the application retrieves recipe texts corresponding to the dish from different sources (e.g., recipe websites, cookbooks in text or e-book format, restaurant menus, etc.). The server application may process the recipe texts (e.g., through natural language processing techniques, parsing, tokenization, etc.) to annotate identified ingredients and preparation methods. The application analyzes the annotated data to determine a recipe).
further annotating, extracting, identifying, and recombining the further crawled sub-workflows, the sub-workflows of the previously stored workflows, and the sub-workflows of the crawled workflows into further new workflows; and adding the further new workflows to the workflows stored in the workflow database ([0025] The retrieval component 302 may obtain recipe texts from various sources. Examples of such sources include culinary recipe websites, food blogs, scanned cookbooks, local databases, and the like. In one embodiment, the retrieval component 302 may scrape each source for recipe texts for any recipe on a periodic basis and store the texts locally (e.g., in a database) for faster retrieval. [0018] … the application retrieves recipe texts corresponding to the dish from different sources (e.g., recipe websites, cookbooks in text or e-book format, restaurant menus, etc.). The server application may process the recipe texts (e.g., through natural language processing techniques, parsing, tokenization, etc.) to annotate identified ingredients and preparation methods. The application analyzes the annotated data to determine a recipe [0029] The method annotation component 310 analyzes the extracted text to identify preparation methods and steps for a requested recipe. As shown, the method annotation component 310 itself includes dictionaries 312 and parsing rules 314. The dictionaries 312 and parsing rules 314 are a collection of lexical, semantic, and tokenization instructions that are used to identify specific steps from common language constructs. The method annotation component 310 may identify which preparation methods and steps are common and uncommon to a specific dish. To do so, the method annotation component 310 may determine how common a preparation method is based on a frequency of the step in different recipes. Further, the method annotation component 310 may assign metadata about each identified step and method. For example, such metadata may include an amount of time spent per step, temperatures used in each step, whether the step is an example of a certain preparation (e.g., frying, baking, etc.), and the like. [0032] The generation component 320 is configured to create a culinary recipe that conforms to the user's search based on the data transmitted by the analytical component 315. Further, the generation component 320 may be configured to alternatively present the user with a variety of ingredients and cooking methods for a particular recipe).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Boss with the aforementioned teachings of Bhatt with the motivation of generating a recipe/workflow of based on combined gathered data (Bhatt [0008]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Bhatt to the system of Boss would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of crawled data to generate workflows.

As per claim 5, Bose teaches: translating the workflows into planning descriptions in a standardized computer- readable workflow format; and operating on the workflows in the standardized computer-readable workflow format ([0012] … The business flows, rules and states are defined in declarative languages including but not limited to standard or custom XML based languages. At least one aspect of the invention includes system and method for runtime execution of the business flows, rules and states described in declarative syntax on commercial and/or custom built flow, rules and state engines [0027] … Aspects of the present invention further relate to a decomposition methodology for deconstructing business process specifications into business flows, business rules and business states. The business flows, rules and states are defined in declarative languages and include the interaction, cooperation and coordination between the flow, rules and state engines, and the execution model for business processes within the framework [0068] When creating a BPI, the plain English description of a business process is decomposed into its constituent business flows, rules and states. The first level break-down is a combination of structured English and diagrams in Unified Modeling Language (UML) or similar notations. The UML sequence diagrams and activity diagrams capture the execution order and logical dependency information among activities in a business process, and therefore form the basis of the BPD Flow specification. The UML state diagrams capture the state transition of business entities, and form the basis of BPD State Model. ). 

As per claim 6, Bose teaches: crawling one or more network resources to identify domain terminology; adding the domain terminology to a domain knowledgebase; and utilizing the domain terminology as standardized terms to include in the annotations ([0013] … This includes the mechanism to search business process definitions for a given name in a taxonomy category; and also given a business process the categories and names it points to [0075] … The taxonomic elements contain data to identify the function and purpose of the BPI with respect to established terminological dictionaries. When a BPD is stored with taxonomical tags in a BPD repository, a BPI design tool can parse this information and make it available to developers seeking business processes of a certain type [0076] Within the set of common sub-elements, one is for use exclusively by a BPI design tool, and the other two are primarily for use by the BPI runtime engine. In the fomer category is &lt;Description&gt;, which provides a longhand summary of the purpose of the element and any features of note. This summary would be displayed to the developer when browsing components in a BPI component repository).

As per claim 7, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claim 8, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

As per claim 10, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

As per claim 11, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies.

As per claim 12, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

As per claim 13, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claim 14, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

As per claim 16, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

As per claim 17, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies.

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

As per claim 20, although not explicitly taught by Bose, Bhatt teaches: receiving a selection from the sub-workflows; and initiating a combination process to populate new variants of workflows that include the selected sub-workflows ([0032] The generation component 320 is configured to create a culinary recipe that conforms to the user's search based on the data transmitted by the analytical component 315. Further, the generation component 320 may be configured to alternatively present the user with a variety of ingredients and cooking methods for a particular recipe. The user may then select from the variety of ingredients and cooking methods and submit the selection to the application 107. When the application 107 receives a selection of ingredients and methods from the user, the generation component 320 may create a recipe based on the selection and return the generated recipe to the user [0038] …Once the user receives the list, the user may select which ingredients and preparation methods to use in the final recipe and submit the result to the application. In turn, the application generates the recipe based on the user selection.)
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Boss with the aforementioned teachings of Bhatt with the motivation of generating a recipe/workflow of based on combined gathered data (Bhatt [0008]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Bhatt to the system of Boss would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the generation of workflows based on user input.

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320486 (Bose); in view of US 2015/0220624 (Bhatt); in view of US 2013/0218626 (Duquette). 

As per claim 3, although not explicitly taught by Boss, Duquette teaches: further comprising adding the new workflows to the workflows stored in the workflow database (0026] As used herein, historic project 242 can be a project which has been completed historically. Historic project 242 can include, but is not limited to, artifacts 244, stages 246 and the like.  [0041] Data warehouse 240 can be a hardware/software able to transparently integrate multiple autonomous database systems into a single component. Data warehouse 240 can include, but is not limited to historic project 242).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Boss with the aforementioned teachings of Duquette with the motivation of maintaining records of projects for use in the generation of future projects (Duquette [Abstract]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Duquette to the system of Boss would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the storage of workflows in a database.

As per claim 9, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320486 (Bose); in view of US 2015/0220624 (Bhatt); in view of US 2015/0287051 (Baig). 

As per claim 19, although not explicitly taught by Bose, Bhatt teaches: receiving a query from a client device indicating a topic for the crawled workflows ([Abstract] … A server application receives a search query for a specified dish (e.g., from a client computer). The application retrieves recipes relevant to the specified dish (e.g., by crawling websites on the Internet) and extracts text from each recipe.).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Boss with the aforementioned teachings of Bhatt with the motivation of generating a recipe/workflow of based on combined gathered data (Bhatt [0008]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Bhatt to the system of Boss would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the generation of workflows based on user input.

Although not explicitly taught by Bose, Baig teaches: initiating the crawling using a seed list of web addresses including web document resources that relate to the topic to be crawled; identifying additional web addresses references in the web document resources; and adding the additional web addresses to the one or more network resources to visit to retrieve the crawled workflows ([0052] … Company information may also be extracted using crawlers, spiders, and other well-known scraping techniques. The most common way of extracting company information would be to use crawlers. Crawlers are web programs (also known as spiders or bots), that visit websites and read through their pages and information therein in order to create entries into their respective search engine index. A crawler typically starts with the list of URLs, also known as seeds, to find and catalog data including all hyperlinks, into its index. [0054] FIG. 5 illustrates an extraction process 500 where the extraction process is user driven to receive company names 520 based on the informational data that is crawled from the search engine 510. The web crawler 530 then returns the extracted information from the web pages 540. Based on the software program algorithm 550, it then categorizes the information 560 and then stores the categorized information in database servers 570. [0055] FIG. 4 and FIG. 5 describe a typical workflow of crawling data and storing it in a database. A crawler starts by parsing a web page and makes note of any hyperlinks on that page, and then parses the webpages corresponding to the hyperlinks and so on continuously.)
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Boss with the aforementioned teachings of Baig with the motivation of increasing the knowledge base of workflows . Further, one of ordinary skill in the art would have recognized that applying the teachings of Baig to the system of Boss would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the collection of workflows.

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 101, Applicant argues that the claims do not recite a mental process or a fundamental economic practice. 
Examiner respectfully disagrees. Examiner maintains that the claims recite certain abstract limitations that can be performed by a person with a the help of pen and paper.
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). 
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). 
The identified recited limitations in the claims describing generating a workflow by combining sub-workflows (i.e., the abstract idea) also fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, and managing personal behavior. 
The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce. Fundamental economic principles or practices include hedging, insurance, and mitigating risks. The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept). 

With respect to the rejection under 35 USC 101, Applicant argues that the claims recite a practical application of providing automatic collection and generation of new workflows.
Examiner respectfully disagrees. Automating the collection and generation of workflows does not provide a practical application. Instead, the automation of collection and generation of workflows only amounts to implementation of an abstract idea by a computer. In Credit Acceptance Corp., the court found that mere automation of manual processes, such as using a generic computer to process an application for financing a purchase does not show an improvement, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). 

With respect to the rejection under 35 USC 103, Applicant argues that the art of record does not disclose the claimed limitations.
Examiner respectfully disagrees. The Applicant’s arguments are directed to newly amended features; additional search has been conducted and the rejection has been updated to address said amendments. See updated Claim Rejections - 35 USC § 103 above, now also relying on US 2015/0220624 (Bhatt).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0056648 (Ekambaram) – discloses the crawling of recipes for the creation of new recipes using crawled data ([0023][0060]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683